Case 8:21-mc-00089-VMC-AEP Document1-6 Filed 06/21/21 Page 1 of 2 PagelD 53

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

EDWARDO MUNOZ,

Petitioner,

Case No. Sisiemes BU-VMC- AEP

v.

DIGITAL MEDIA SOLUTIONS,
LLC, a Delaware limited liability
company.

Respondent.

 

 

[PROPOSED] ORDER GRANTING MOTION TO
COMPEL COMPLIANCE WITH SUBPOENA

Having considered the moving papers and all other matters presented to the
Court, the Court finds that Petitioner’s Motion To Compel Compliance With
Subpoena (“Motion”) should be granted, and hereby orders as follows:

1. The Motion is GRANTED;

2. Digital Media Solutions, LLC is ORDERED to provide a complete
response to the Subpoena to Produce Documents, Information, or Objects or to
Permit Inspection of Premises in a Civil Action (attached as Exhibit A to Petitioner’s

Motion) within fourteen (14) days from the date of this Order.

IT IS SO ORDERED.

Dated:

 

United States District Judge
Case 8:21-mc-00089-VMC-AEP Document 1-6 Filed 06/21/21 Page 2 of 2 PagelD 54

 

 

aie

wore
omee

ise
pea

 

: we ~
a
cane? a
r ie
4 2 2 hey

 
